THE NOTTINGHAM INVESTMENT TRUST II 116 South Franklin Street Post Office Box 69 Rocky Mount, North Carolina 27802-0069 252-972-9922 July 26, 2011 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, D.C. 20549 RE: The Nottingham Investment Trust II (“Trust”) (File No. 33-37458 and 811-06199) on behalf of The Brown Capital Management Small Company Fund, The Brown Capital Management International Equity Fund, and The Brown Capital Management Mid-Cap Fund, each a series of the Trust Ladies and Gentlemen: On behalf of The Brown Capital Management Small Company Fund, The Brown Capital Management International Equity Fund, and The Brown Capital Management Mid-Cap Fund, and pursuant to Rule 497(c) of the General Rules and Regulations under the Securities Act of 1933, as amended, this filing is being made for the sole purpose of submitting an interactive data file as required by Rule 405 of Regulation S-T.The interactive data file included as an exhibit to this filing relates to the Prospectus and Statement of Additional Information dated July 15, 2011; the final form of which was filed with the Securities and Exchange Commission on July 19, 2011 and is incorporated by reference into this filing. If you have any questions or comments, please contact the undersigned at (252) 972-9922, extension 249. Thank you for your consideration. Sincerely, The Nottingham Investment Trust II /s/ A. Vason Hamrick A. Vason Hamrick Secretary and Assistant Treasurer cc:John H. Lively The Law Offices of John H. Lively & Associates, Inc. 2041 West 141st Terrace, Suite 119 Leawood, Kansas 66224 Exhibit Index Exhibit Number Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
